THOMPSON, J.
William Mayotte (“husband”) appeals an order entered below modifying a “Final Judgment of Injunction for Protection Against Domestic Violence (After Notice).” We reverse.
Susan A. Mayotte (“wife”) filed a Petition for Injunction For Protection Against Domestic Violence on August 4, 1998. A temporary injunction was entered and on August 18, 1998, the “Final Judgment of Injunction for Protection Against Domestic Violence (After Notice)” was entered. On September 20, 1999, the lower court modified the injunction without the filing of a motion asking for the modification, without a hearing, and without notice to the husband.
The trial court cannot amend the injunction where there has been no notice given to the husband or hearing giving him the opportunity to be heard. See Brooks v. Barrett, 694 So.2d 38 (Fla. 1st DCA 1997); see also Fla. Fam. L.R.P. 12.610(c)(1)(B) and 12.610(c)(6). Accordingly, the order is reversed and the cause is remanded for further proceedings consistent with this opinion.
REVERSED and REMANDED.
PETERSON, J., and ORFINGER, M., Senior Judge, concur.